Case: 15-40059      Document: 00513242177         Page: 1    Date Filed: 10/22/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                    No. 15-40059
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE LUIS TORRES-MARTINEZ,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 7:14-CR-1278-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
           Appealing the judgment in a criminal case, Jose Luis Torres-Martinez
raises an argument that he concedes is foreclosed by United States v. Morales-
Mota, 704 F.3d 410, 412 (5th Cir. 2013). In Morales-Mota, 704 F.3d at 412,
this court rejected the argument that the Texas offense of “burglary of a
habitation” is broader than the generic, contemporary definition of “burglary
of a dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner”


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40059    Document: 00513242177    Page: 2   Date Filed: 10/22/2015


                                No. 15-40059

of a habitation as a person with a “greater right to possession of the property
than the actor.”     Accordingly, Torres-Martinez’s unopposed motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.




                                      2